IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-30496
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

HERMAN STEVENSON, III,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                             (95-CR-377-3)
                         --------------------
                           January 28, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant       Herman     Stevenson,     III,   appeals   the

district court’s denial of his motion for the return of property

forfeited   in   conjunction    with    his   criminal   drug   and   weapons

convictions.     He contends that the district court erred in denying

the return of his pistol, which was administratively forfeited by

the DEA, arguing that the DEA had failed to comply with the

procedural notice requirements.         Because Stevenson received actual

notice of the seizure and proposed forfeiture of the weapon before

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the time had run for him to make an administrative claim, he

received sufficient process.         See In re Sam, 894 F.2d 778, 782 (5th

Cir. 1990); cf. United States v. Robinson, 78 F.3d 172, 174-75 (5th

Cir. 1996).

      Stevenson also contends that he is entitled to the return of

money seized from him at the time of his arrest.                Unfortunately for

him, he knowingly waived his right to challenge the forfeiture at

trial.   See United States v. Dodson, 288 F.3d 153, 160 (5th Cir.),

cert. denied, 123 S. Ct. 32 (2002).                 We cannot review Stevenson’s

assertion, made for the first time on appeal, that he stipulated to

the forfeiture based on the ineffective assistance of counsel

because his contention does not present a purely legal question.

See   Diaz   v.    Collins,   114    F.3d     69,    71   n.5   (5th   Cir.   1997).

Stevenson’s claim that he is entitled to the full value of the real

estate   and      vehicle   listed   in       the    superseding   indictment     as

forfeitable property is without merit, as those items were not in

fact seized by the government.

      Stevenson also maintains that forfeiture of his property

constituted “punishment” for double jeopardy purposes.                        He is

mistaken, as neither criminal nor civil forfeitures can form the

basis of a double jeopardy claim.             See United States v. Ursery, 518

U.S. 267, 288 (1996); United States v. Garcia Abrego, 141 F.3d 142,

173-74 (5th Cir. 1998).

      Stevenson next insists that the trial court exhibited bias

against him through adverse judicial rulings.                    Such rulings are

                                          2
insufficient to support his allegation.      See Liteky v. United

States, 510 U.S. 540, 555 (1994).

     Finally, Stevenson attempts to challenge the district court’s

denial of relief on his previously-filed 28 U.S.C. § 2255 motion.

We have already denied Stevenson a certificate of appealability on

that motion; he cannot reurge these claims for relief before this

court.

     In conclusion, we hold that Stevenson has not established that

the district court erred in denying relief on his motion for the

return of forfeited property.       See Robinson, 78 F.3d at 174.

Consequently, the judgment of the district court is

AFFIRMED.




                                              S:\OPINIONS\UNPUB\02\02-30496.0.wpd
                                                                 4/29/04 9:40 am




                                3